Citation Nr: 0816460	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  04-38 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than November 8, 
1999, for the award of service connection for left tardive 
ulnar palsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel
INTRODUCTION

The veteran served on active duty from May 1956 to February 
1957.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the San Diego, California, 
Department of Veterans Affairs (VA) Regional Office (RO).

In April 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  In June 1957, the RO denied service connection for a left 
elbow condition.  It was noted the disorder pre-existed 
service and was not aggravated therein.  Service medical 
records were on file at the time of the decision.  The 
veteran was notified of this determination at his last known 
address, including his appellate rights, and he did not 
appeal the decision.  

2.  The June 1957 rating decision is reasonably supported by 
the evidence on file and the law in effect at the time.

3.  On December 29, 1983, the veteran filed an application to 
reopen the claim for service connection for left arm 
disability.  In January 1984, VA asked the veteran to submit 
any service medical records he had in his possession.  In 
March 1984, VA asked the veteran to complete a form so that 
VA could reconstruct his service medical records.  The form 
was not submitted.  He had moved from Ohio, where the 1957 
decision had been made to California, leading to the attempt 
to locate additional records.  He reported on the claim that 
he had not filed an earlier claim for VA benefits.

4.  In August 1984, the veteran filed an application to 
reopen the claim for service connection for left arm 
disability.  In September 1984, VA asked the veteran to 
complete a form so that VA could reconstruct his service 
medical records.  The form was not submitted.

5.  In October 1984, VA informed the veteran that the June 
1957 decision informing him his left arm was not service 
connected must stand.

6.  The 1983 and 1984 applications to reopen the claim for 
service connection for left arm disability were abandoned.  

7.  On November 8, 1999, the veteran submitted an application 
to reopen the claim for service connection for left arm 
disability.  Service connection was ultimately granted on the 
basis of a new medical opinion which provided a medical 
nexus.

8.  There was no formal claim, informal claim, or written 
intent to file a claim for service connection for left arm 
disability between October 1984 and November 1999.  


CONCLUSION OF LAW

The criteria for an effective date earlier than November 8, 
1999, for the award of service connection for left tardive 
ulnar palsy have not been met and there was no clear and 
unmistakable error in the 1957 rating decision.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.158, 
3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) defines VA's 
duty to notify and assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

The notice requirements require VA to notify the veteran of 
any evidence that is necessary to substantiate the claim, as 
well as the evidence VA will attempt to obtain and which 
evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

The veteran's claim for an earlier effective date is a 
downstream issue from his claim for entitlement to service 
connection for left arm disability.  For example, VA reopened 
the claim for service connection for left arm disability and 
granted the benefit as of November 8, 1999.  The veteran 
filed a notice of disagreement arguing he warranted an 
earlier effective date.  In these types of circumstances, VA 
is not required to issue a new VCAA letter.  VAOPGCPREC 8-
2003 (Dec. 2003).  (A VCAA letter addressing the requirements 
necessary for entitlement to service connection was sent in 
May 2001.)  Rather, the provisions of 38 U.S.C.A. § 7105(d) 
require VA to issue a statement of the case if the 
disagreement is not resolved.  Id.  VA issued a statement of 
the case addressing the effective-date claim in September 
2004.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  Id.  VA provided the 
veteran with an examination in connection with his claim for 
entitlement to service connection for left arm disability.  
It did not, however, provide the veteran with an examination 
in connection with his claim for an earlier effective date, 
as this issue would not warrant an examination.  See 
38 U.S.C.A. § 5103A(d)(2) (West 2002).  Specifically, a claim 
for an earlier effective date does not meet the statutory 
requirements for entitlement to a VA examination or medical 
opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A) - (C) (West 2002); 
see also 38 C.F.R. § 3.159(c)(4)(A) - (C) (2007).  

The veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Earlier Effective Date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 2002) (emphasis 
added).  The implementing regulation clarifies this to mean 
that the effective date of service connection and 
compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400 (emphasis added).

Additionally, under 38 C.F.R. § 3.155(a) (2007), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  See also 38 C.F.R. § 3.1(p) (2006).  The benefit 
sought must be identified, see Stewart v. Brown, 10 Vet. App. 
15, 18 (1997), but need not be specific, see Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992). 

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  38 
C.F.R. § 3.158(a) (2007); see 38 U.S.C.A. § 501 (West 2002).  
After the expiration of one year, further action will not be 
taken unless a new claim is received.  Should the right to 
benefits be finally established, compensation based upon such 
evidence shall commence not earlier than the date of filing 
the new claim.  Id.  

The veteran has made multiple allegations in connection with 
his claim for an earlier effective date.  At a hearing before 
a Decision Review Officer in July 2004 and in subsequent 
statements, he has alleged that he did not complete the VA 
Form 21-526, Veteran's Application for Compensation or 
Pension, that was submitted in February 1957.  See transcript 
at page 4.  He also alleges that the letter notifying him of 
the denial was sent to the wrong address and that he was 
never notified of that decision.  See transcript at pages 4-
5.  He states that at the time of the 1957 denial, the 
evidence showed that he had incurred a disability in service 
and service connection should have been awarded.

The Decision Review Officer recognized that the veteran 
appeared to argue clear and unmistakable error in the 1957 
decision and determined that no clear and unmistakable error 
occurred in the September 2004 statement of the case.  
Therefore, the Board may address whether clear and 
unmistakable error occurred in the 1957 decision, which it 
finds did not.  

A decision of the RO is final and binding as to the 
conclusions based on the evidence on file at the time VA 
issues written notification.  38 C.F.R. § 3.104(a) (2007).  A 
final and binding RO decision will be accepted as correct in 
the absence of clear and unmistakable error.  Where the 
evidence establishes such an error, the prior decision will 
be reversed or amended and it will have the same effect as if 
the corrected decision had been made on the same date as the 
reversed or amended decision.  38 C.F.R. § 3.105(a).  Clear 
and unmistakable error does not apply to a rating decision 
that is not final.  See id.

To establish a valid clear and unmistakable error claim, the 
Court has identified a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be "undebatable" 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and, 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) citing Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  

Because a decision cannot be final unless the veteran was 
given proper notification, the Board will address this issue 
first.  As stated above, the veteran claims that the 
notification letter was sent to the wrong address.  In fact, 
he alleges he never lived at that address and did not even 
recognize it.  However, as correctly pointed out by the 
Decision Review Officer in the September 2004 statement of 
the case, the notification letter was sent to the last known 
address of record.  That address was shown on the VA Form 21-
526, submitted in February 1957.  The veteran has alleged 
that the February 1957 VA Form 21-526 was not completed by 
him.  He agrees that the signature on that application looks 
like his, but that the portion of the application where the 
current address was written was not completed by him.  The 
veteran adamantly denies having received the June 1957 notice 
of the denial and completing portions of the VA Form 21-526.  

The Board finds that the veteran's allegations of not having 
completed the VA Form 21-526 and not having received notice 
of the June 1957 denial are not credible.  First, the 
application was signed by the veteran, and he agrees that it 
is his signature.  Additionally, the information in the 
application is accurate as to the veteran's date and place of 
birth and dates of service.  Further, the record shows that 
following the submission of the February 1957 application, 
the RO sent a letter to the veteran on February 27, 1957, at 
the address shown on the application (the name of the street 
is Indiana) and that the veteran responded to the February 
1957 letter in a letter received at VA on March 4, 1957 (the 
veteran has also denied that he wrote the March 1957 letter, 
which has an almost identical signature to the February 1957 
application).  The veteran goes as far as to allege that it 
was not physically possible for VA to send him a letter on 
February 27, 1957, and have his response in hand by March 4, 
1957.  These arguments are accorded no probative value.  The 
February 1957 letter to the veteran asked for some specific 
information, and the veteran submitted that very information 
requested.  The February 1957 letter sent to the Indiana 
address is the same address that the June 1957 notification 
letter informing the veteran of the denial of his claim was 
sent.  There is no basis to find that the letter was not 
properly sent to the last known address or that the veteran 
did not receive the letter.  The veteran's allegation of not 
having received the letter is insufficient to rebut the 
presumption of regularity.  

Because the Board has determined that the veteran was 
properly notified of the June 1957 rating decision (that 
service connection was denied), the June 1957 decision is 
final in the absence of clear and unmistakable error.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

At the time of the June 1957 rating decision, of record was 
the application for service connection and the service 
medical records.  The entrance examination shows that the 
examiner noted the veteran had fractured his left elbow in 
1942 and had a slight deformity, but which was not considered 
disabling.  A December 1956 service treatment record shows 
that the veteran reported having sustained a fracture to the 
left elbow in 1942 and a recurrence of this fracture in high 
school.  The veteran again cracked his left elbow in 1953 
while in the Army.  (There is no evidence on file that he had 
any "Army" or other service in 1953.)  He now complained of 
weakness in the left arm.  X-rays revealed an old non-union 
fracture of the medial humeral condyle.  A January 1957 
service medical record showed that the examiner determined 
that this was a disability that existed prior to entrance 
into service.  It was noted the veteran would be presented to 
a medical evaluation board with the recommendation that he be 
released.

In the June 1957 rating decision, the RO noted that the 
veteran had fractured the left arm prior to his entrance into 
service.  It noted that the records showed the veteran first 
entered service in May 1956, and there was no record of re-
injury to the left elbow while in active military service.  
It determined the disability pre-existed service and was not 
aggravated during service.  

The veteran essentially argues that the RO should have 
awarded service connection for the left arm disability 
because he had a disability at that time he was discharged 
from service.  The Board cannot find any evidence of clear 
and unmistakable error.  A mere difference of opinion in the 
outcome of the adjudication or a disagreement as to how facts 
were weighed and evaluated does not provide a basis upon 
which to find that VA committed administrative error during 
the adjudication process.  See Luallen v. Brown, 8 Vet. App. 
92, 96 (1995); Damrel, 6 Vet. App. at 246; Russell, 3 Vet. 
App. at 310.  The alleged error must be of fact or of law, 
and when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Here, the veteran's allegation cannot meet this 
high standard.  Whether the disability was aggravated during 
service is, at a minimum, debatable.  

The veteran seems to argue that because he was discharged 
with a disability, service connection should have been 
awarded.  There is no question that the veteran was 
discharged from service as a result of this disability, but 
that does not mean that entitlement to service connection is 
automatic.  In his case, it had to be shown that the pre-
service disability was aggravated during service.  Whether 
that was shown in the service medical records is debatable, 
and thus cannot constitute clear and unmistakable error.  The 
Board does not believe that in reviewing the service medical 
records that reasonable minds could only conclude that 
service connection based upon aggravation was warranted.  
Accordingly, the Board finds no clear and unmistakable error 
in the June 1957 rating decision and that the rating decision 
is final.  An effective date going back to the day following 
the veteran's discharge from service is legally precluded.  

The next time the veteran submitted an application for 
benefits related to his left arm was in December 1983, when 
he submitted a VA Form 21-526.  In January 1984, VA asked the 
veteran to submit any service medical records he had in his 
possession.  VA had submitted a request for service medical 
records from the National Personnel Records Center (NPRC), 
who responded in March 1984 that there were no records on 
file there and noted that the veteran's records may have been 
related to the 1973 fire that occurred at the facility.  The 
NPRC asked that a form 7284, which appears to be a request 
for information needed to reconstruct medical data, be 
completed so that it could search its records.  In March 
1984, VA sent the veteran the form 7284 and asked that it be 
completed and returned to its office.  It is noted that since 
the 1957 denial the veteran had moved from Ohio to 
California.  In the initial 1983 application he indicated 
that he had not filed any earlier claim.  Thus attempts to 
verify service and obtain service medical records started 
from scratch.  It was subsequently noted that there had been 
a prior denial.

In August 1984, the veteran submitted a VA Form 21-526 
indicating he was seeking compensation for a left arm 
disability.  In September 1984, VA sent the veteran the form 
7284 and asked that it be completed and returned to its 
office.  The form was never submitted by the veteran.  In 
October 1984, VA informed the veteran that the June 1957 
decision informing him his left arm was not service connected 
must stand.

The Board finds that the 1983 and 1984 applications to reopen 
the claim for service connection for left arm disability were 
abandoned when he failed to provide the completed 7284 form.  
See 38 C.F.R. § 3.158(a).  VA specifically asked the veteran 
to complete the form in March 1984 and again in September 
1984, and these letters were sent to the veteran's last known 
address (shown on the 1983 and 1984 applications).  The 
veteran did not respond, which caused his claims to be 
abandoned in accordance with the provisions of 38 C.F.R. 
§ 3.158(a).  Under that regulation, it states that once a 
claim is abandoned, should the right to benefits be finally 
established, compensation based upon such evidence shall 
commence not earlier than the date of filing the new claim.  
Id.  Here, the date of the new claim was when the veteran 
submitted the November 8, 1999, application to reopen the 
claim.  Therefore, this is the appropriate effective date for 
the award of service connection for left tardive ulnar palsy.  

The Board has thoroughly reviewed the evidence of record to 
see if there was a pending claim between the 1983/1984 claims 
and the November 8, 1999, claim, and there is nothing in the 
record that could be construed as a formal claim, an informal 
claim, or a written intent to file a claim for service 
connection for left arm disability.  See 38 C.F.R. §§ 3.1(p), 
3.155.

In sum, the veteran alleges that he should be awarded an 
effective date going back to the day following his discharge 
from service, since he incurred the additional disability 
while in service.  The Board understands why the veteran 
makes such an assertion; however, the law and regulations 
provide for how effective dates are assigned.  Here, there is 
a prior denial in June 1957 that does not contain clear and 
unmistakable error.  Therefore the effective date cannot go 
back to 1957.  The veteran has alleged he filed other claims 
following 1957, but the record does not substantiate that 
allegation.  The 1983 and 1984 attempts to reopen the claim 
for service connection for left arm disability failed because 
the veteran abandoned those claims in not submitting evidence 
for which VA had specifically asked.  See 38 C.F.R. § 3.158.  
Following the abandonment of those claims, the veteran did 
not submit an application to reopen the claim until November 
8, 1999.  Applying the law to the facts in this case, the 
earliest effective date is the current one assigned.  

For the reasons stated above, an effective date earlier than 
November 8, 1999, for the award of service connection for 
left tardive ulnar palsy cannot be granted.  The Court has 
held that in a case where the law, as opposed to the facts, 
is dispositive of the claim, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 




ORDER

Entitlement to an effective date earlier than November 8, 
1999, for the award of service connection for left tardive 
ulnar palsy is denied.  


_________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


